DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 13 and 15-20 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Publication No. 2010/0110711, hereafter referred as ‘Ookubo ‘711’.  Regarding claim 1, Ookubo ‘711 discloses a lighting apparatus 1 comprising: a light source unit (5U, 5D,, 4, 10, see para. #165) including a first light source 5U and a second light source 5D separated from the first light source (figures 4-8 and 10-11); a reflector (3, 2U, 2D, 13U, 13D, 12U, 12D) spaced apart from the first light source and the second light source (figures 4-11) and structured to reflect light emitted from the first light source and the second light source (figures 5-6); and a support structure 6 supporting the light source unit such that light from the first light source, the second light source, or both reaches a reflective surface or a part of the reflective surface of the reflector (figures 5-6), wherein the reflector further comprises a plurality of reflective plates (9, 21-28) that are continuously arranged in a matrix having columns extending in a first direction (figures 1-4 and 9-10) and rows extending in a second direction perpendicular to the first direction (figures 1-4 and 9-10); and the plurality of reflective plates comprises at least one central reflective plate 9 extending from the first light source in the second direction (figure 10).
Regarding claim 2, the lighting apparatus according to claim 1, wherein: the plurality of reflective plates further comprises two or more central reflective plates  (9, 24 & 25, see figures 9-10) having reflective surfaces that collectively form an aspherical shape (as broadly claimed ‘aspherical’ is synonymous with the term ‘rounded’, see rounded central plates in figure 9); and each reflective surface of the two or more central reflective plates is divided at a predetermined point (figures 9-10) and has a different shape of an aspherical surface. (see different shapes of central reflective plates 9, 24&25 in figure 9)
Regarding claim 3, the lighting apparatus according to claim 1, wherein the reflector further comprises multiple reflective plates (9, 21-28) continuously arranged in the first direction and the second direction (figures 1-4 and 9-10) and each of the reflective plates has a reflective surface with a different shape than reflective surfaces of one or more neighboring reflective plates . (see different shapes of of reflective plates 9, 21-28 in figures 1-4 and 9-10)
Regarding claim 4, the lighting apparatus according to claim 3, wherein the at least one central reflective plate 9 has a greater width than other reflective plates arranged in other columns (21-28, see figures 9-10).
Regarding claim 5, the lighting apparatus according to claim 4, wherein the reflective plates (21, 28) arranged in the same column in the first direction have a symmetrical shape with reference to the central reflective plate 9 disposed in the column (figures 9-10).
Regarding claim 6, the lighting apparatus according to claim 1, wherein two or more of the reflective plates arranged in the same row in the second direction has different widths (see figures 3-4 and 10, the width of reflective plates 9, 21, 28 are different than the widths of reflective plates 22-27).
Regarding claim 8, the lighting apparatus according to claim 1, wherein, among the reflective plates arranged in the same row in the second direction, a reflective plate (9, 21, 28) separated farthest from the first light source has a reflective surface parallel to the support structure 6 in at least some region (figures 1-2 and 9).
Regarding claim 9, the lighting apparatus according to claim 1, wherein the reflective plates arranged in the same row in the second direction have reflective surfaces with different shapes (see different shaped reflective plates (21-28) in upper and lower rows in figures 9-10).
Regarding claim 10, the lighting apparatus according to claim 1, wherein the plurality of reflective plates are arranged in a step shape such that distal ends of the plurality of reflective plates (21-28), from the at least one central reflective plate 9 have different heights (fig. 9).
Regarding claim 13, the lighting apparatus according to claim 1, wherein each of the first light source 5U and the second light source 5D includes a plurality of light sources 4; and the reflector (3, 2U, 2D, 13U, 13D, 12U, 12D) comprises a plurality of reflectors (3, 2U, 2D, 13U, 13D, 12U, 12D, 9, 21-28)
Regarding claim 15, the lighting apparatus according to claim 1, further comprising:
a heat dissipation member 7 to remove heat from the first light source and the second light source (para. numbers 153-155).
	Regarding claim 16, the lighting apparatus according to claim 1, further comprising: a housing covering the light source unit, the support structure, and the reflector (light unit, support structure and reflector is used in a vehicle as a vehicle headlamp, inherently, the vehicle body would have a bezel that surrounds and houses the light unit, support structure and reflector).
Regarding claim 17, Ookubo ‘711 discloses a mobile vehicle (vehicle headlamp used in a vehicle, see abstract) comprising: a vehicle body (inherently vehicle would have a body); a power generator generating power (see para. numbers 161, 185, 191, power is supplied to motor and drive unit, inherently the vehicle would have a power source); a drive unit driving the vehicle body with the power generated from the power generator (inherently the motor vehicle would have a drive unit for driving the vehicle body); a controller controlling the power generator and the drive unit (inherently, the motor vehicle would have a controller to provide power to the drive unit); and a lighting apparatus 1 provided to the vehicle body and emitting light, the lighting apparatus 1 comprising: a light source unit (5U, 5D, 4 and 10) comprising a first light source 5U operable to realize first type of lighting  (different high and low beam lighting, figures 20-21) and a second light source 5D separated from the first light source (figures 5-8 and 10-11) and operable to realize second type of lighting (different high and low beam lighting, see figures 20-21) along with the first type of lighting as needed; a support structure 6 supporting the light source unit; and a reflector (3, 2U, 2D, 13U, 13D, 12U, 13D) spaced apart from the first light source and the second light source (figures 1-11) and structured to reflect light emitted from the first light source and the second light source (figures 5-6), wherein the reflector further comprises multiple reflective plates (9, 21-28) continuously arranged in  a matrix including columns extending in a first direction (figures 1-4 and 9-10) and rows extending in a second direction perpendicular to the first direction (figures 1-4 and 9-10); and the reflective plates have different shapes (figures 1-4 and 9-10)and include reflective surfaces with different shapes such that light reflected from the reflective plates are delivered to different regions (figures 1-4 and 9-10, para. numbers 173-195).
Regarding claim 18, the mobile vehicle of claim 17, wherein upon operation of the first light source, the first type of lighting is configured such that most light emitted from the first light source and reflected from the reflector reaches a region of 0 degree or less in the second direction whereby the reflected light is focused on a road (see para. numbers 175-180 and 199, figures 20-21).
Regarding claim 19, the mobile vehicle of claim 17, wherein upon operation of the first and the second light sources, the second type of lighting is configured such that a region of O degree or more and a region of 0 degree or less in the second direction are evenly illuminated with light reflected from the reflector (see para. numbers 175-180 and 199, figures 20-21).
Regarding claim 20, the mobile vehicle of claim 19, wherein a central region on which the reflected light is focused is placed near a point at which a second direction axis meets a first direction axis (para. numbers 157-169).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ookubo ‘711.  Ookubo ‘711 discloses the claimed invention except for the teaching that among the reflective plates arranged in the same row in the second direction, a reflective plate separated farthest from the first light source 5U has a narrower width than the rest of reflective plates arranged in that row in the second direction.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the headlamp of Ookubo ‘711 so that among the reflective plates arranged in the same row in the second direction, a reflective plate separated farthest from the first light source 5U has a narrower width than the rest of reflective plates arranged in that row in the second direction since such a modification would have merely been an obvious engineering design choice yielding the predictable results of optimally designing the reflector for creating different light patterns.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ookubo ‘711.  Ookubo ‘711 discloses the claimed invention except for the teaching that a distance between a center of the first light source and a center of the second light source ranges from 0.8 mm to 1.2 mm.
Ookubo ‘711 discloses a lighting apparatus according to claim 1, wherein:
the first light source and the second light source are disposed on the same plane of the support structure (figures 4-8 and 10); a shortest distance between the first light source 5U and the reflector (12U, 13U, upper plates 21-28, see figures 4-6) is less than a shortest distance between the second light source 5D and the reflector (12U, 13U, upper plates 21-28, see figures 4-6).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the headlamp of Ookubo ‘711 so that  a distance between a center of the first light source and a center of the second light source ranges from 0.8 mm to 1.2 mm. since such a modification would have merely been an obvious engineering design choice yielding the predictable results of optimally designing the vehicle lamp in different sizes for different types of vehicles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ookubo ‘711.  Ookubo ‘711 discloses the claimed invention except for the teaching that the first light source and the second light source are independently controlled.
Ookubo ‘711 discloses a lighting apparatus according to claim 1, wherein the first light source is operable to realize first type of lighting (different high and low beam patterns, see figures 20-21) the second light source is operable to realize second type of lighting (different high and low beam patterns, see figures 20-21).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the headlamp of Ookubo ‘711 so that the first light source and the second light source are independently controlled since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently providing different and high and low beam patterns. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ookubo ‘711.  Ookubo ‘711 discloses the claimed invention except for the teaching that a socket disposed on the substrate and connecting the first light source and the second light source to an external power source.
Ookubo discloses a lighting apparatus according to claim 1, wherein the light source unit comprises: a substrate 10 on which the first light source and the second light source are mounted (para. # 165).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the headlamp of Ookubo ‘711 so that a socket is disposed on the substrate and connecting the first light source and the second light source to an external power source since such a modification would have merely been an obvious engineering design choice yielding the predictable results of efficiently connecting the LEDs of Ookubo ‘711 to the substrate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875